Citation Nr: 1116656	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total right knee replacement, including as secondary to a service-connected low back disability. 

2.  Entitlement to service connection for a total left knee replacement, also including as secondary to the service-connected low back disability and associated radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1953 to March 1956, in the U.S. Air Force from June 1956 to June 1960, and in the U.S. Navy from November 1960 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In additional to the claims concerning his knees, the Veteran filed a timely Notice of Disagreement (NOD) in response to a September 2006 RO decision that denied claims for service connection for deep vein thrombosis of the right lower extremity and poor circulation, in general, of both lower extremities.  However, following receipt of an April 2007 Statement of the Case (SOC) concerning these other claims, he did not file a timely Substantive Appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal to the Board concerning these other claims.  See 38 C.F.R. § 20.200, 20.202, 20.300, 20.301, 20.302, etc.  So these other claims are not at issue.

The claims concerning his knees that are at issue require further development before being decided.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran has posed two theories of how his knee disabilities are related to his military service.  He claims:  1) that he injured his knees in the same incident as when he injured his low back in 1956, and 2) that the altered gait and neurological manifestations of this since service-connected low back disability caused or severely worsened, i.e., aggravated his knee conditions.  So his claims are predicated on both direct and secondary service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

Before deciding these claims, however, the Board finds that medical nexus opinions are needed to assist in making these important determinations.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records (STRs) from June 1956 to August 1974 indicate he reported experiencing back pain in December 1956 after falling off a tank 8 months earlier.  But, as mentioned, he claims that he also injured his knees in that fall.  The STRs concerning his earlier period of service from March 1953 to March 1956 are unavailable.

Service connection since has been granted for the residuals of that low back injury in service - specifically, for degenerative disc disease (DDD) of the lumbar spine.  Service connection also has been established for the associated left lower extremity radiculopathy with left foot drop.

In May 2003, the Veteran had surgery for total knee replacements.  X-rays taken just prior to those surgeries revealed bilateral three-compartment degenerative joint disease (DJD, i.e., arthritis), most severely affecting the medial compartment with extensive bone-on-bone contact and varus deformity.


So the question is not so much whether the Veteran has bilateral knee disability, because this much is evident; rather, resolution of this appeal instead turns on whether this disability is either directly or secondarily related to his military service as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The June 2006 VA compensation examination was only to determine the etiology of the Veteran's low back disability in terms of whether it was attributable to his military service and, in particular, the injury in service mentioned.  And, as already alluded to, primarily on the basis of that favorable medical opinion affirming this required linkage or nexus between his current low back disability (DDD) and that injury in service, service connection subsequently was granted for this consequent low back disability later in June 2006.  He initially received a 10 percent rating for the low back disability but has since, in a more recent May 2010 RO decision, received a temporary 100 percent rating under 38 C.F.R. § 4.30 because he had to convalesce following low back surgery (a lumbar laminectomy in February 2010).  Effective June 2010, upon termination of that temporary 100 percent rating, the prior 10 percent rating resumed.  But in an August 2010 decision, the RO increased this rating for the low back disability to 20 percent.  And mostly based on the results of an even more recent VA compensation examination in September 2010, service connection as mentioned also was established in October 2010 for the associated left lower extremity radiculopathy with left foot drop and a separate 40 percent rating assigned.  As well, the Veteran was granted special monthly compensation (SMC) based on loss of use of his left foot and determined entitled to automobile and adaptive equipment.


The RO, however, has not obtained any medical opinion concerning the purported relationship between the Veteran's bilateral knee disability and his military service, either regarding whether this bilateral knee disability (like his low back disability and associated left lower extremity radiculopathy and left foot drop) stems from his injury in service or, alternatively, is proximately due to, the result of, or chronically aggravated by this service connected disability so as to, in turn, warrant granting secondary service connection.  In denying this claim, the RO only has considered the Veteran's personal statements and treatment records, which apparently do not contain any such supporting medical nexus opinion establishing either this alleged direct or secondary relationship to his military service.  But when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, these knee claims are REMANDED for the following additional development and consideration:

1.  Schedule an additional VA compensation examination for a medical nexus opinion concerning the etiology of the DJD of the right and left knees that eventually resulted in the Veteran undergoing surgeries in May 2003 for total knee replacements.

In particular, the examiner should opine on the likelihood (very likely, as likely as not, or unlikely) this right and left knee DJD:  (1) initially manifested during the Veteran's military service from March 1953 to August 1974, (2) alternatively manifested within the one-year presumptive period following his service, i.e., prior to August 1975, or 3) was caused or has been chronically or permanently aggravated by his service-connected low back disability (DDD) and the associated left lower extremity radiculopathy and left foot drop.  

The examiner should note that STRs from the Veteran's first period of service, from March 1953 to March 1956, are unavailable.  However, the absence of contemporaneous medical records confirming his reported knee injury in 1956 should not be used as evidence against his claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.)).

The Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent, so including regarding the injury in question (such as whether it not only involved trauma to his low back but also his knees).  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

In ultimately determining the probative value of his lay testimony concerning this, however, the Board will additionally have to assess the credibility of his testimony.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655

2.  Then readjudicate these claims for service connection for right and left knee disabilities in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


